U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Jpak Group, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1977020 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 15 Xinghua Road, Qingdao, Shandong Province People’s Republic of China 266401 (Address of principal executive offices (zip code)) (86-532) 84616387 (Issuer's telephone number) (Former address) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X ] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer Accelerated Filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) Yes [] No [X] As of May 13, 2011 there were36,368,334 shares of the issuer's common stock, par value $.001 per share, outstanding. The issuer also has 5,608,564 shares of Series A Preferred Stock, par value $.0001 per share, outstanding, which shares are convertible into on aggregate of 11,217,128shares of common stock, and 5,000,000shares of Series B Convertible Preferred Stock, par value $.0001 per share outstanding, which shares are convertible into an aggregate of 8,333,333 shares of common stock, 12,000,000 shares of Series C Convertible Preferred Stock, par value $0.0001 per share outstanding, which shares are convertible into an aggregate of 12,000,000shares of common stock. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Consolidated Balance Sheets at March 31, 2011 (unaudited) and June 30, 2010 3 Unaudited Consolidated Statements of Operations for the three months andnine months ended March 31, 2011 and 2010 4 Unaudited Consolidated Statement of Comprehensive income for three months and nine months ended March 31, 2011 and 2010 5 Unaudited Consolidated Statements of Cash Flows for thethree andninemonths ended March 31, 2011 and 2010 6 Unaudited Notes to Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II – OTHER INFORMATION 26 Item 1.Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3.Defaults Upon Senior Securities 26 Item 4.(Removed and Reserved) 26 Item 5.Other Information 26 Item 6.Exhibits 27 2 PART I – FINANCIAL INFORMATION Consolidated Balance Sheets March 31, June 30, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $1,322,168 and $1,284,360 at March 31, 2011 and June 30, 2010, respectively Inventory Trade notes receivable Other receivables Advance payments Prepaid expenses and other current assets Total current assets Property and equipment, net Other noncurrent assets: Advance payments – non current Intangible assets, net - Deferred loss on sales of assets Prepaid expenses Total assets $ $ Liabilities Current liabilities: Accounts payable and accrued expenses $ $ Trade notes payable Short-term bank loans Current portion of long-term debt Income tax payable Other current liabilities Total current liabilities Long-term debt Total liabilities Equity Stockholders’ equity: Series A convertible preferred stock, $0.0001 par value, 5,608,564 shares authorized, issued and outstanding Series B convertible preferred stock, $0.0001 par value, 5,000,000 shares authorized, issued and outstanding Series C convertible preferred stock, $0.0001 par value, 12,000,000 shares authorized, issued and outstanding Common stock, $0.001 par value, 300,000,000 shares authorized, 36,368,334shares issued and outstanding at March 31, 2011 and June 30, 2010, respectively Series A preferred stock Series B preferred stock Additional paid-in capital Retained earnings Statutory reserves Accumulated other comprehensive income Total stockholders’ equity Non-controlling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended March 31, March 31, Sales $ Cost of sales Gross profit Operating expenses Selling, general and administrative Incomefrom operations Other income (expenses): Interestincome,net ) Non-operatingincome, net Total other income (expenses) Income before provision for income taxes Provision for income taxes Netincome Less: net loss attributable to non-controlling interest - ) ) ) Net income attributable to Jpak Group, Inc. Undistributed income attributable to preferred stockholders Net income attributable to common Stockholders Basic earnings per common share $ Diluted earnings per common share $ Weighted average number of common shares Outstanding Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 Consolidated Statements of Comprehensive Income (Unaudited) For the Three Months Ended For the Nine Months Ended March 31, March 31, Net income $ Other comprehensive income Foreign currency translation adjustment Total other comprehensive income Comprehensive income Comprehensive income attributable to the noncontrolling interest ) (1
